DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, application serial no. 13/885,591, now US Patent 9,877,501, through which this application ultimately claims priority to provisional application 61/492,897, does not properly claim priority to provisional application 61/492,897 and therefore this provisional application is not available for the benefit of priority in the instant application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021, has been entered.
Claims 10-17 are pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218).
Regarding claims 10, 11 and 16, Fosdick teach sweetener compositions comprising rebaudioside A having a solubility of about 25 g/100 g water (i.e. greater than about 20% and about 25% in water at 25°C) (Abstract).  Fosdick teaches that the rebaudioside A composition that is provided with the high solubility comprises about 
Regarding the composition being in an “amorphous powder” form, it is noted that the samples of Fosdick are ground into a powder form [0017].  However, given that the claims are to a “soluble stevia composition”, the form of the powder is not considered to provide a patentable distinction where the composition of Fosdick is reported to have a solubility as claimed.
Regarding the composition being “gradient heat-treated,” this is considered a product-by-process limitation.  Given that Fosdick et al. teach a stevia composition having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claim 14, Fosdick et al. teach their composition for inclusion in foods and beverages [0010].
Regarding the ratio of claim 15, where Fosdick et al. teach the soluble stevia composition comprising rebaudioside A (Abstract), and further teach that the composition may also comprise rebaudioside B (claim 11), it would have been obvious 
Regarding claim 17, Fosdick et al. do not speak to the solubility of their stevia sweetener composition in acidified water.  However, where Fosdick et al. teach a stevia sweetener composition having a solubility in water as claimed, the composition is considered to have a solubility in acidified water as claimed in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" .

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218) in view of Prakash et al. (US 2007/0116823).
Fosdick et al. teach a soluble stevia composition as detailed above with regard to claim 10.  Fosdick et al. teach that their sweetener composition is suitable for use in beverage syrups and concentrates [0012].  
Prakash et al. teach sweetener compositions for hydration products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the sweeteners taught includes rebaudioside A and B and combinations thereof [0068; 0078]. 
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0068], as well as polyols [0089], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0088].
Therefore, as the claimed additional sweetening agents are taught to be suitable for combining with a stevia composition comprising rebaudioside A and rebaudioside B, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed components in combination with the stevia sweetener of Fosdick et al.  This 
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0099]. Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the flavor components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including organic acids [0080], modified starches and gums [0100].  Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed food ingredients in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.

Claims 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. (US 2007/0116830).
Regarding claims 10, 15 and 16, Prakash et al. teach an amorphous rebaudioside A that has a solubility in water at 25°C of greater than 35% (Table 1).  Where Prakash et al. teach the formation of the high solubility reb A according to “methods well-known in the art” [0048], to have started with a composition comprising reb A and reb B and then processed the composition to provide a composition with increased solubility would have been obvious one of ordinary skill and expected to provide the predictable result of a composition having a solubility as claimed.  
Prakash et al. teach sweetener compositions for dairy products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the 
Regarding the ratios of claims 10 and 15, where Prakash et al. teach the soluble stevia composition comprising combinations of rebaudioside A and rebaudioside B [0050-0051], it would have been obvious to have provided the composition comprising rebaudioside A and B in a ratio as claimed.  One of ordinary skill would have been able to have arrived at the claimed ratio through no more than routine experimentation.  Further, where applicant’s specification shows that the composition comprising 84% reb A and 16% reb B does not have the bitter or astringent taste of the comparative samples, these results are not considered convincing to outweigh the prima facie case of obviousness for at least two reasons.  First, the comparative samples (a commercial stevia extract and a commercial rebaudioside A) do not appear to have a solubility as claimed, unlike the samples of Prakash et al.  Second, it is well known in the sweetener art that different blends of sweeteners will provide different taste profiles.  Extensive experimentation is routine in the art in order to provide sweetener compositions having a “good” taste for different applications.  Therefore, the claimed ratio is considered to be obvious over the teachings of the prior art.
Regarding the composition being “gradient heat-treated,” this is considered a product-by-process limitation.  Given that Prakash et al. teach a rebaudioside A composition having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0051], as well as polyols [0075], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0073].
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0804].
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including amino acids [0076] and organic acids [0080].
Regarding claim 14, Prakash et al. teach their composition for inclusion in foods and beverages [0014].
Regarding claim 17, Prakash et al. do not speak to the solubility of their stevia sweetener composition in acidified water.  However, where Prakash et al. teach a stevia sweetener composition having a solubility in water as claimed, the composition is considered to have a solubility in acidified water as claimed in the absence of convincing arguments or evidence to the contrary.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove .

Response to Arguments

Applicant’s arguments filed May 28, 2021, have been fully considered but they are not persuasive.
Applicant argues that the presence of Reb B in the composition of Fosdick would decrease the solubility of the composition to be far away from the claimed solubility (Remarks, p. 3).
This argument is not persuasive.  As set forth in the rejection above, Fosdick teaches the soluble reb A composition comprises about 90% or greater reb A [0007].  That means that the composition is contemplated to include “impurities” and still retain a high solubility.  Therefore, where applicant is claiming the composition comprising rebaudiosides A and B, where Fosdick suggests compositions comprising rebaudioside A and B, and where applicant has not shown that the composition of Fosdick is materially different from the claimed composition, the claims continue to be obvious over the prior art of Fosdick as set forth above.
Applicant again argues that where the mixture is in an amorphous powder form, this overcomes the rejection over Fosdick (Remarks, pp. 3-4).
This argument is not persuasive.  While the claims require an “amorphous powder” form, it is noted that the samples of Fosdick are ground into a powder form [0017].  Further, given that the claims are to a “soluble stevia composition”, the form of the powder is not considered to provide a patentable distinction where the composition of Fosdick is reported to have a solubility as claimed.

Applicant argues that Prakash II (i.e., US 2007/0116830) does not teach an amount of rebaudioside B in the claimed range (Remarks, p. 4).
This argument is not persuasive.  Where the rejection is one of obviousness, not anticipation, and Prakash et al. teach compositions comprising up to 8% rebaudioside B, Applicant has not convincingly shown that the claimed composition provides an unexpected result over the teachings of the prior art.  Further, as stated above, Prakash teaches that the solubility of the Reb A is increased by “methods well known to those of ordinary skill in the art” [0048].  Therefore, to have applied these methods to a composition comprising Reb A and Reb B to provide an amorphous powder having a solubility as claimed would have been within the abilities of one of ordinary skill.  Further, it is well known in the sweetener art that different blends of sweeteners will provide different taste profiles.  Extensive experimentation is routine in order to provide sweetener compositions having a “good” taste for different applications.  Therefore, the claimed ratio is considered to be obvious over the teachings of the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791